Exhbit 99.1 GERDAU S.A. PROPOSES TO ACQUIRE THE MINORITY SHARES IN GERDAU AMERISTEEL CORPORATION (Note: all dollar amounts in this press release are expressed in United States dollars) Tampa, FL June 2, 2010 - Gerdau Ameristeel Corporation (NYSE: GNA, TSX: GNA) and Gerdau S.A. (Bovespa: GGBR, NYSE: GGB, Latibex: XGGB) announced today that Gerdau S.A. has delivered to the Board of Directors of Gerdau Ameristeel a proposal to acquire all of the shares of Gerdau Ameristeel Corporation that Gerdau S.A. does not already own for US$11.00 cash per share.
